 


110 HR 2696 IH: Veterans’ Dignified Burial Assistance Act of 2007
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2696 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to increase assistance for veterans interred in cemeteries other than national cemeteries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Dignified Burial Assistance Act of 2007. 
2.Increase in assistance for veterans interred in cemeteries other than national cemeteries 
(a)Increase in plot or interment allowanceSection 2303(b) of title 38, United States Code, is amended by striking $300 each place it appears and inserting $400. 
(b)Repeal of time limitation for State filing for reimbursement for interment costs 
(1)In generalThe second sentence of section 3.1604(d)(2) of title 38, Code of Federal Regulations, shall have no further force or effect as it pertains to unclaimed remains of a deceased veteran. 
(2)Retroactive applicationParagraph (1) shall apply with respect to a claim for reimbursement filed on or after October 1, 2006. 
(c)Grants for operation and maintenance of State veterans’ cemeteries 
(1)In generalSubsection (a) of section 2408 of such title is amended to read as follows: 
 
(a)
(1)Subject to subsection (b), the Secretary may make grants to any State to assist the State in any of the following: 
(A)Establishing, expanding, or improving a veterans’ cemetery owned by the State. 
(B)Operating and maintaining such a cemetery. 
(2)Any such grant may be made only upon submission of an application to the Secretary in such form and manner, and containing such information, as the Secretary may require. . 
(2)Limitation on amount awardedSubsection (e) of such section is amended— 
(A)by inserting (1) before Amounts; and 
(B)by adding at the end the following new paragraph: 
 
(2)In any fiscal year, the aggregate amount of grants awarded under this section for the purposes specified in subsection (a)(1)(B) may not exceed $5,000,000. . 
(3)Conforming amendmentsSuch section is further amended— 
(A)in subsection (b)— 
(i)by striking Grants under this section and inserting A grant under this section for the purposes described in subsection (a)(1)(A); and 
(ii)by striking a grant under this section each place it appears and inserting such a grant; and 
(B)in each of subsections (d)(1) and (f)(1), by inserting , or in operating and maintaining a veterans’ cemetery, after veterans’ cemetery. 
(4)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations to carry out the amendments made by this subsection. 
 
